DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on March 1, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).

Response to Amendment
	Applicant’s Amendment filed March 1, 2021 has been fully considered and entered.
Response to Arguments
	The objection to the title of the invention, which was set forth in the Office action mailed on November 30, 2020, has been withdrawn in view of Applicant’s arguments.  
	Regarding the drawing objections set forth in the Office action mailed November 30, 2020; Applicant argues that all of the claimed features are illustrated or known to one of ordinary skill in the art (see pages 8-9 filed March 1, 2021).  The examiner agrees that the PIC, polarizer section of the optical waveguide, arc waveguide train, and individual groups of waveguides (connected in series) are illustrated as identified in Applicant’s arguments (see pages 8-9).  The trenches, however, are not illustrated and the drawing objection has been maintained with respect to this claimed feature.

	Regarding the rejection of claims 1, 3, 6-7, 9-14, and 16-17 under 35 U.S.C. §102(a)(1) over G002will (US 2015/0277042), and the rejections of claims 2, 5, 8, 15, 18, and 19 under 35 U.S.C. §103 in view of Goodwill et al. (US 2015/0277042), which were set forth in the Office action mailed November 30, 2020; the rejections have been withdrawn in view of Applicant’s arguments (see pages 11-12).  
Claims 1-3, 5-13, 15-23, and 25-30 are presently rejected in view of a different combination of references as set forth below.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of trenches (see claims 5, 15, and 25 of the present application) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Duplicate Claims
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of dependent claim 16 were previous defined in lines 7-9 of claim 11 and claim 16 depends from claim 11, therefore claim 16 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1).
Regarding claim 1; Shi et al. discloses an integrated optical polarizer (integrated on-chip polarizer; see the title) comprising: 
a planar substrate (PIC 250; see Figure 15; PICs, photonic integrated circuits, are formed on planar substrates; see paragraphs 1-3 and 83); 
an optical waveguide (the optical waveguide includes waveguide sections 231, 232, 233, 234) integrated on the substrate (optical waveguides of PICs are inherently integrated on the substrates of the PICs, as understood by one of ordinary skill in the art), the optical waveguide having an input (the input is coupled to laser source 210) that defines an input direction (see the direction of the arrow in waveguide section 231) of propagating light and an output (the output is coupled to photodetector 220) that defines an output direction (see the direction of the arrow in waveguide section 234) of propagating light that is opposite of the input direction of propagating light (see Figure 15); and 
a polarizer section (integrated waveguide polarizers 200) of the optical waveguide that conducts a first polarization mode and attenuates a second polarization mode (see paragraph 83).
Shi et al. does not specifically state that the polarizer section of the optical waveguide (i) being birefringent, and (ii) having a confinement characteristic of at most six percent.  Shi et al. states that waveguide polarizers (200) may be the waveguide polarizers (100) described by Shi et al. or may also be different waveguide polarizers (see paragraph 83).  
Doi discloses waveguide polarizers (see Figure 1) that include a polarizer section of optical waveguide (optical waveguide 2; see Figure 1) that is (i) birefringent (i.e. there is a spreading different between modes of orthogonal polarization components of the light propagating through the waveguide; see paragraphs 12 and 33), and (ii) has a confinement characteristic of at most six percent (see Figure 1, wherein the lateral confinement for the TE polarization mode light is less than six percent in the bent region 2B of the waveguide polarizer (2), such that the TE polarization mode is removed from the waveguide, wherein the waveguide polarizer is effective for various optical waveguide devices (see paragraph 59), and wherein the waveguide polarizer may be miniaturized (see paragraph 47).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the waveguide polarizers taught by Doi as the integrated waveguide polarizers (200) of Shi et al. for the purpose of providing miniaturized waveguide polarizers known to be effective for waveguide devices to reduce the size of the resulting PIC, thereby providing a waveguide polarizer that is birefringent and has a confinement characteristic of at most six percent.  
Additionally, one of ordinary skill in the art would have found it obvious to adjust the various parameters of the waveguide polarizers taught by either Doi or Shi et al. to obtain any desired confinement characteristic to produce the desired optical output, including a confinement characteristic of less than six percent or any other desired value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 2; Doi teaches that the material of the waveguide polarizer is not limited (see paragraph 41).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the polarizer section and other components of photonic integrated circuit of Shi et al. from the same materials for the purpose of easily integrating the waveguide polarizer sections (200) as taught by Doi, with the waveguide sections (231, 232, 233, 234) of Shi et al.
Regarding claim 3; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC (250 of Shi et al.) including waveguide polarizers (200) on the same substrate from the same materials for the purpose of providing a compact substrate of integrated optical waveguide sections, thereby fabricating the optical waveguide and the polarizer monolithically on the substrate of the PIC, since monolithic formation is a known alternatives fabrication process in the prior art and one of ordinary skill could have form the monolithic waveguide sections by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claim 5; Shi et al. teaches that a pair of trenches (shields 188, which may be in the form of trenches in the cladding layers; see paragraph 78 and Figure 14) may be formed along both sides of an integrated waveguide optical polarizer (100) and configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit (see paragraph 78).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a pair of trenches formed along the both sides of the integrated waveguide optical polarizer (200; see Figure 15 of Shi et al.), the pair of trenches configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit.  
Regarding claim 7; Shi et al. teaches that PICs may be formed of silicon-on-insulator chips (see paragraphs 2, 62, 69, and 81) including a silicon wafer, silicon cores, and silicon dioxide cladding.  Additionally silicon nitride is known to be used to form optical waveguides in the art.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC 250 of Shi et al., wherein the substrate is a silicon wafer, and the optical waveguide comprises a silicon nitride waveguide core and a silicon oxide waveguide cladding, since these materials are well-known in the art and are commonly used to form optical waveguides of photonic integrated circuits, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	  Regarding claim 8; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the silicon nitride waveguide core with any thickness necessary to support a desired mode(s) of light and to obtain a desired optical transmission, including a thickness of less than 50nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Regarding claims 9 and 19; Shi et al. does not specifically state that the optical waveguide comprises a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50.  The examiner takes Official notice that the optical waveguides of photonic integrated are routinely fabricated with rectangular cross-sections, and that the aspect-ration of the waveguides are selected such that the waveguides can propagate light of desired modes.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical waveguide with a waveguide core having a rectangular cross-section with any desired aspect-ratio, including an aspect-ratio greater than 50, for the purpose of supporting a desired modal propagation therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 10; Doi teaches that only one of TE or TM polarization modes is propagated through the curved portion (2B) of the waveguide polarizer (2) and the other mode is radiated out of the waveguide (see paragraphs 33), and that the TE mode may be propagated through the polarizer and the TM mode radiated out (see paragraph 48).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the integrated polarizer waveguide such that it is configured to support a TE polarization mode, and is not configured to support a TM polarization mode. 
Claims 6, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1), and in further view of Goodwill et al. (US 2015/0277042 A1).
 Regarding claims 6, 11-13, and 15-20; Shi et al. and Doi teach or suggest the integrated optical polarizer as discussed above with respect to claims 1-5, 8-10 and 19 (see the rejections of claims 2, 3, 5, 7, 8, 9, and 10 above, which address the limitations of claims 12, 13, 15, 17, 18, 19, and 20, respectively).  Doi teaches that the waveguide polarizer (2) may comprise a plurality of waveguide bends optically connected in series (see Figure 8), however Shi et al. and Doi do not teach the plurality of waveguide bends comprising a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees.  Goodwill et al. teaches that waveguide polarizers formed of a plurality of waveguides bends optically connected in series (see Figure 3) may comprise at least  a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees (see Figure 8) to produce a clean output of a desired polarization.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the waveguide polarizer with a plurality of waveguide bends optically connected in series and comprising a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees for the purpose of producing a clean output of a desired polarization mode.
Claims 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1); Goodwill et al. (US 2015/0277042 A1); Wolk et al. (Us 6,140,009); and Gardner et al. (US 6,905,904 B2).
Regarding claim 21; Shi et al. discloses an integrated waveguide optical polarizer (integrated on-chip polarizer; see the title) comprising: 
a planar substrate (PIC 250; see Figure 15; PICs, photonic integrated circuits, are formed on planar substrates; see paragraphs 1-3 and 83); and 
an integrated waveguide formed over the substrate (the optical waveguide includes waveguide sections 231, 232, 233, 234 formed over the substrate; optical waveguides of PICs are inherently integrated on the substrates of the PICs, as understood by one of ordinary skill in the art and as taught by Shi et al.; see paragraphs 2, 3, 62; the examiner notes that SOI wafers with optical waveguides conventionally include a silicon substrate, a silicon dioxide under cladding layer disposed on the substrate, a silicon layer disposed on the silicon dioxide cladding layer in which a waveguide core is formed, and a silicon dioxide over cladding layer disposed on the core, as understood by one of ordinary skill in the art), the optical waveguide having 
an input (the input of the optical waveguide is coupled to laser 210; see Figure 15 of Shi et al.) that defines an input direction of propagating light (see the arrow in waveguide section 231, which illustrates the input direction of propagating light) and 
an output (the output of the optical waveguide is coupled to photodetector 220; see Figure 15 of Shi et al.) that defines an output direction of propagating light that is opposite of the input direction of propagating light (the arrow in waveguide section 234 illustrates the output direction of propagating light), and having 
a polarizer (waveguide polarizer 200) conducting one polarization mode and attenuating the other polarization mode (see paragraphs 54-58 and 83).
Shi et al. does not disclose that:  
the integrated waveguide is birefringent and has a higher effective modal refractive index than the refractive index of the cladding material, such that the difference between the two refractive indices is less than 0.004; and 
the polarizer comprises a plurality of arc waveguides, each having a length of π/2 radians, and the arc waveguides are arranged such that: 
(i) each arc waveguide is characterized by a bending radius configured to facilitate radiation loss of a polarization mode having a larger mode-field dimension; 
(ii) the arc waveguides are optically connected in series to form an arc waveguide train; 
(iii) a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio; and 
(iv) at least one individual group of two or three adjacent waveguides in the arc waveguide train are arranged such that: 
(a) centers of the arc waveguides in each of the individual groups are located on a same side of the arc waveguide train; and 
(b) the centers of the arc waveguides in adjacent individual groups are located on the different sides of the arc waveguide train.  
Shi et al. states that waveguide polarizers (200) may be the waveguide polarizers (100) described by Shi et al. or may also be different waveguide polarizers (see paragraph 83).  
Doi discloses waveguide polarizers (see Figures 1, 7, and 8) that include an integrated waveguide polarizer (optical waveguide 2; see Figures 1, 7, and 8) wherein: 
the integrated waveguide (2) is birefringent (i.e. there is a spreading different between modes of orthogonal polarization components of the light propagating through the waveguide; see paragraphs 12 and 33) and has a higher effective modal refractive index than the refractive index of the cladding material (this is inherently true, wherein the waveguide core inherently has a higher refractive index than the waveguide cladding in order light to be guided or confined within the core by total internal reflection); and 
the polarizer comprises a plurality of arc waveguides (see Figure 8), each having a length, and the arc waveguides are arranged such that: 
(i) each arc waveguide is characterized by a bending radius configured to facilitate radiation loss of a polarization mode (TE in Figures 1, 7, and 8) having a larger mode-field dimension (see Figures 2 and 3 of Doi); 
(ii) the arc waveguides are optically connected in series to form an arc waveguide train (see Figure 8 of Doi); 
(iii) a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio (this is inherently true; see paragraph 53 of Doi); and 
(iv) at least one individual group of two or three adjacent waveguides in the arc waveguide train (see Figure 8) are arranged such that: 
(a) centers of the arc waveguides in each of the individual groups are located on a same side of the arc waveguide train (see Figure 8 of Doi, wherein the first group comprise curve 2D1 and the second group comprises curve 2D2); and 
(b) the centers of the arc waveguides in adjacent individual groups are located on the different sides of the arc waveguide train (see Figure 8 of Doi).  
Doi teaches that the waveguide polarizers are effective for various optical waveguide devices (see paragraph 59), and may be miniaturized (see paragraph 47).
Goodwill et al. further teaches that waveguide polarizers maybe comprises a series of bends (see Figure 3) for obtaining a clean output, wherein each bend has a length of π/2 radians (see Figure 3).
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use curved waveguide polarizers as taught by Doi, the curved waveguide polarizers having the features discussed above, as the integrated waveguide polarizers (200) of Shi et al. for the purpose of providing miniaturized waveguide polarizers known to be effective for waveguide devices to reduce the size of the resulting PIC, and to additionally include a plurality of arc waveguides each having a length of π/2 radians to produce a clean output as suggested by the teachings of Goodwill et al.
 	Wolk et al. teaches that optical waveguide typically include a core having a higher refractive index than the cladding, with a difference in refractive index desirably ranging from 0.002 to 0.5, wherein the performance of the waveguide is effected refractive index difference, which may be optimized for their intended use by one of ordinary skill in the art (see column 16, line 58, through column 17, line 14); and 
Gardner et al. teaches that the difference in refractive index between a core and clad of a planar optical waveguide typically ranges from 0.0005 to 0.5 (see column 4, lines 36-55).  Thus, it’s well established in the prior art that refractive index differences may conventionally fall within the range of 0.004 or less.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the integrated waveguide with refractive index difference of less than about 0.004 for the purpose of obtaining a desired optical output with the provision of a conventional refractive index difference value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 22; Doi teaches that the material of the waveguide polarizer is not limited (see paragraph 41).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the polarizer section and other components of photonic integrated circuit of Shi et al. from the same materials for the purpose of easily integrating the waveguide polarizer sections (200) as taught by Doi, with the waveguide sections (231, 232, 233, 234) of Shi et al.
Regarding claim 23; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC (250 of Shi et al.) including waveguide polarizers (200) on the same substrate from the same materials for the purpose of providing a compact substrate of integrated optical waveguide sections, thereby fabricating the optical waveguide and the polarizer monolithically on the substrate of the PIC, since monolithic formation is a known alternatives fabrication process in the prior art and one of ordinary skill could have form the monolithic waveguide sections by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claim 25; Shi et al. teaches that a pair of trenches (shields 188, which may be in the form of trenches in the cladding layers; see paragraph 78 and Figure 14) may be formed along both sides of an integrated waveguide optical polarizer (100) and configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit (see paragraph 78).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a pair of trenches formed along the both sides of the integrated waveguide optical polarizer (200; see Figure 15 of Shi et al.), the pair of trenches configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit.  
Regarding claim 26; Goodwill et al. teaches that arc waveguide train may comprises more than five of the arc waveguides of π/2 radian length (see Figure 3).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the arc waveguide train with more than five arc waveguides of π/2 radian length for the purpose of obtaining a clean output.
Regarding claim 27; Shi et al. teaches that PICs may be formed of silicon-on-insulator chips (see paragraphs 2, 62, 69, and 81) including a silicon wafer, silicon cores, and silicon dioxide cladding.  Additionally silicon nitride is known to be used to form optical waveguides in the art.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC 250 of Shi et al., wherein the substrate is a silicon wafer, and the optical waveguide comprises a silicon nitride waveguide core and a silicon oxide waveguide cladding, since these materials are well-known in the art and are commonly used to form optical waveguides of photonic integrated circuits, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	  Regarding claim 28; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the silicon nitride waveguide core with any thickness necessary to support a desired mode(s) of light and to obtain a desired optical transmission, including an ultrathin core having a thickness of less than 50nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Regarding claim 29; Shi et al. does not specifically state that the optical waveguide comprises a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50.  The examiner takes Official notice that the optical waveguides of photonic integrated are routinely fabricated with rectangular cross-sections, and that the aspect-ration of the waveguides are selected such that the waveguides can propagate light of desired modes.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical waveguide with a waveguide core having a rectangular cross-section with any desired aspect-ratio, including an aspect-ratio greater than 50, for the purpose of supporting a desired modal propagation therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 30; Doi teaches that only one of TE or TM polarization modes is propagated through the curved portion (2B) of the waveguide polarizer (2) and the other mode is radiated out of the waveguide (see paragraphs 33), and that the TE mode may be propagated through the polarizer and the TM mode radiated out (see paragraph 48).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the integrated polarizer waveguide such that it is configured to support a TE polarization mode, and is not configured to support a TM polarization mode. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ma et al. (US 10,545,288 B2) discloses an integrated on-chip polarizer (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874